

Columbia Sportswear Company
Executive Incentive Compensation Plan
 
Article 1
 
Name of Plan. The name of the Plan shall be the Columbia Sportswear Company
Executive Incentive Compensation Plan (the Plan).
 
Article 2
 
Effective Date of Plan. The effective date of the Plan shall be January 1, 1999.
The Plan shall be subject to the approval of a majority of the shareholders of
Columbia Sportswear Co. (the Company) at the first annual shareholders meeting
to be held after the effective date. No payments will be made under the Plan
unless and until such approval is obtained.
 
Article 3
 
Purpose of Plan. The purpose of this Plan is to provide an incentive to key
executive officers of the Company who contribute to its success by offering an
opportunity to such persons to earn compensation in addition to their salaries,
based upon company success.
 
Article 4
 
Administration of Plan. The Plan shall be administered by the Compensation
Committee (the Committee) of the Board of Directors (the Board) of the Company.
The Committee shall have the full power and authority to administer the Plan. In
applying and interpreting the provisions of the Plan, the decisions of the
Committee shall be final.
 
Article 5
 
Eligibility. The Committee shall determine the key executive officers of the
Company who shall participate in the Plan for any fiscal year as soon as
practicable following the beginning thereof, but no later than 90 days after the
beginning of the year. Such determination shall be in writing and shall be
communicated to eligible executives as soon as practicable.
 
Article 6
 
Performance Goals. From time to time, the Committee shall establish performance
goals based on the amount of Company revenues, sales, earnings, or earnings per
share, or the growth of Company revenues, sales earnings, or earnings per share.
The performance goals to be applied for any calendar year shall be determined by
the Committee no later than 90 days after the beginning of the year. Each
eligible executive’s bonus shall be determined, in such manner as the Committee
shall prescribe, by the extent to which the Company attains these performance
goals. The specific performance goals to which each eligible executive’s bonus
is tied shall be at the discretion of the Committee. The audited financial
statements of the Company will be used to measure all financial goals. The
Committee shall have the discretion to include or exclude any extraordinary
items and/or to adjust its performance goals to take into account changes in
accounting, however, any decision to include or exclude extraordinary items or
to adjust performance goals to reflect changes in accounting shall be made by
the Committee at or prior to the time the Committee establishes performance
goals for the calendar year as prescribed above in this Article 6.
 

-1-
91004-0005/LEGAL15551789.1

--------------------------------------------------------------------------------



Article 7
 
Amount of Target Bonus. Upon determining that an executive is eligible to
participate in the Plan, the Committee shall determine a target bonus for such
executive. The target bonus shall be stated as a percentage of the eligible
executive’s base salary.
 
After the end of the year, the Committee shall determine the extent to which the
Company has reached the performance goals established for the eligible
executives. The Committee shall have the discretion to reduce the amount payable
to any participant for a calendar year by up to 100% based upon factors which it
determines, in its discretion, warrant such reduction.
 
Notwithstanding any other provision of the Plan, the maximum amount payable to
any participant under the Plan for a calendar year will not exceed $2 million.
 
Article 8
 
Time of Payment. Payments will be made as soon as practicable after the
Committee has certified the amounts payable under the Plan based upon audited
financial results of the Company for the calendar year. No payments will be made
under the Plan in respect of any calendar year unless the predetermined
performance goals have been satisfied.
 
Article 9
 
Term of Plan. The Plan shall remain in effect until terminated by the Board.
 
Article 10
 
Separation. In case of separation from the Company due to death, disability, or
retirement an individual or his or her beneficiaries shall receive a bonus,
which is prorated for the period of time that the eligible executive was
employed by the Company during the year in which the eligible employee died,
became disabled or retired. Retirement means the eligible executive's separation
from service after (a) the executive's attainment of age 50, and (b) the tenth
anniversary of the executive's hire date. The amount of such payment shall be
determined and payable after the end of such year. In case of separation from
the Company for any other reason, an eligible executive shall not be entitled to
a bonus under this Plan for the year in which the separation occurs.
 
Article 11
 
Amendment of the Plan. The Board shall have the power to amend or terminate this
Plan, in whole or in part, at any time, except that the Board shall not have the
right to change the performance goals established by the Committee under Article
6, above. The Plan shall not create any rights of future participation in any
employee. No person eligible to receive a bonus under this Plan shall have any
rights to pledge, assign, or otherwise dispose of any unpaid portion of such
bonus.

-2-
91004-0005/LEGAL15551789.1